
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.51


GRAPHIC [g914725.jpg]         VERTEX PHARMACEUTICALS INCORPORATED
130 WAVERLY STREET • CAMBRIDGE, MA 02139-4242
TEL. 617.444.6100 • FAX 617.444-6483
http://www.vrtx.com
 
 
February 11, 2008

Amit Sachdev
5218 Loughboro Road NW
Washington, DC 20016

RE:    Change of Control Agreement

Dear Amit:

        You are a key member of the senior management team of Vertex
Pharmaceuticals Incorporated (the "Company"). As a result, the Company would
like to provide you with the following "change of control" benefits to help
ensure that if the Company becomes involved in a "change of control"
transaction, there will be no distraction from your attention to the needs of
the Company. This Change of Control Agreement (this "Agreement"), together with
the Employment Agreement of even date between you and the Company, supercedes
and replaces the provisions under the caption "Severance" in the offer letter
dated June 5, 2007 between you and the Company.

I.Definitions.    For the purposes of this agreement, capitalized terms shall
have the following meaning:

1."Cause" shall mean:

(a)your conviction of a crime of moral turpitude;

(b)your willful refusal or failure to follow a lawful directive or instruction
of the Company's Board of Directors or the individual(s) to whom you report,
provided that you receive prior written notice of the directive(s) or
instruction(s) that you failed to follow, and provided further that the Company,
in good faith, gives you 30 days to correct such failure and further provided if
you correct the failure(s), any termination of your employment on account of
such failure shall not be treated for purposes of this Agreement as a
termination of employment for "Cause;"

(c)in carrying out your duties you commit (i) willful gross negligence, or
(ii) willful gross misconduct, resulting in either case in material harm to the
Company, unless such act, or failure to act, was believed by you, in good faith,
to be in the best interests of the Company; or

(d)your violation of the Company's policies made known to you regarding
confidentiality, securities trading or inside information.

2."Change of Control" shall mean that:

(a)any "person" or "group" as such terms are used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934 (the "Act"), becomes a beneficial owner,
as such term is used in Rule 13d-3 promulgated under the Act, of securities of
the Company

--------------------------------------------------------------------------------



representing more than 50% of the combined voting power of the outstanding
securities of the Company having the right to vote in the election of directors;
or

(b)all or substantially all the business or assets of the Company are sold or
disposed of, or the Company or a subsidiary of the Company combines with another
company pursuant to a merger, consolidation, or other similar transaction, other
than (i) a transaction solely for the purpose of reincorporating the Company or
one of its subsidiaries in a different jurisdiction or recapitalizing or
reclassifying the Company's stock; or (ii) a merger or consolidation in which
the shareholders of the Company immediately prior to such merger or
consolidation continue to own at least a majority of the outstanding voting
securities of the Company or the surviving entity immediately after the merger
or consolidation.

3."Code" shall mean the Internal Revenue Code of 1986, as amended.

4."Disability" shall mean a disability as determined under the Company's
long-term disability plan or program in effect at the time the disability first
occurs, or if no such plan or program exists at the time of disability, then a
"disability" as defined Section 22(e)(3) of the Code.

5."Good Reason" shall mean one of the following events has occurred without your
consent:

(a)you are assigned to any duties or responsibilities that are inconsistent, in
any significant respect, with the scope of duties and responsibilities
customarily associated with the position and office of Senior Vice President,
Public Policy and Government Affairs, provided that such reassignment of duties
or responsibilities is not due to your Disability or performance, nor is at your
request;

(b)you suffer a reduction in the authorities, duties, and responsibilities
customarily associated with your position as Senior Vice President, Public
Policy and Government Affairs, provided that such reassignment of authorities,
duties and responsibilities is not due to your Disability or your performance,
and is not at your request or with your prior agreement;

(c)your annual base salary is decreased below $350,000 per year;

(d)the office to which you are assigned (currently Washington, D.C.) is
relocated to a place 35 or more miles away; or

(e)following a Change of Control, the Company's successor fails to assume the
Company's rights and obligations under both this Agreement and the Employment
Agreement, as it may be amended from time to time.

6."Termination Date" shall mean the last day of your employment with the
Company.



II.Severance Benefits upon Change of Control.    If:


(A)your employment is terminated by the Company (except for termination for
Cause or due to a Disability) and the Termination Date is within 90 days prior
to a Change of Control or within 12 months after a Change of Control; or

(B)you, of your own initiative, (i) terminate your employment for Good Reason,
and (ii) provide notice of termination within 90 days after the event
constitutes

2

--------------------------------------------------------------------------------



Good Reason and the event giving rise to the notice occurs within 90 days prior
to a Change of Control or within 12 months after a Change of Control;


then, in exchange for a general release by you of all claims against the
Company, its subsidiaries, and its and their officers, directors and
representatives, in a form satisfactory to the Company, you shall receive the
following benefits:

1.Severance Payment.    The Company shall make a cash payment (the "Severance
Payment") to you in an amount equal to:

(a)your annual base salary (provided, however, that if you terminate your
employment for Good Reason based on a reduction in your annual base salary, then
the annual base salary to be used in calculating the Severance Payment shall be
your annual base salary in effect immediately prior to such reduction in annual
base salary) plus your target bonus under any bonus program applicable to you
for the year in which the Termination Date occurs; plus

(b)a pro rata portion of your target bonus for the year in which the Termination
Date occurs under any bonus program applicable to you; plus

(c)all cash incentive compensation awards earned by you but not paid prior to
the Termination Date; provided that, if a fiscal year has been completed and the
incentive award for such fiscal year has not been determined, the incentive
compensation for such completed fiscal year shall equal the target bonus for
such fiscal year.


Except with respect to any portion of the Severance Payment that is delayed as
set forth in this paragraph, the Severance Payment shall be made in cash within
ten days after the execution by you of the general release referred to above and
expiration without revocation of any applicable revocation periods under such
general release (or, if the Change of Control resulting in your becoming
entitled to such benefits occurs after such execution and expiration, within ten
days after the Change of Control). The Severance Payment shall be divided into
two portions, consisting of a portion that does not constitute "nonqualified
deferred compensation" within the meaning of Section 409A of the Code and a
portion, if any, that does constitute nonqualified deferred compensation. If you
are a "specified employee" as defined in Section 409A(a)(2)(B)(i) of the Code,
the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation payable upon a "separation from service"
under Section 409A(a)(2)(A)(i) of the Code will be delayed until the first
business day that is more than six months after your Termination Date. The
determination of whether, and the extent to which, any of the payments to be
made to you hereunder are nonqualified deferred compensation shall be made after
the application of all applicable exclusions, including those set forth under
Treasury Reg. § 1.409A-1(b)(9). Any payments that are intended to qualify for
the exclusion for separation pay due to involuntary separation from service set
forth in Reg. §1.409A-1(b)(9)(iii) must be paid no later than the last day of
the second taxable year following the taxable year in which the Termination Date
occurs. To the extent that the termination of your employment does not
constitute a separation of service under Section 409A(a)(2)(A)(i) of the Code
(as the result of further services that are reasonably anticipated to be
provided by you to the Company at the time your employment is terminated), the
payment of any non-qualified deferred compensation will be further delayed until
the first business day that is more than six months after the date of a
subsequent event constituting a separation of service under
Section 409A(a)(2)(A)(i) of the Code.

3

--------------------------------------------------------------------------------



2.Accelerated Vesting.

(a)Stock options for the purchase of the Company's securities held by you as of
the Termination Date and not then exercisable shall immediately become
exercisable in full. The options to which this accelerated vesting applies shall
remain exercisable until the earlier of (a) the end of the 90-day period
immediately following the later of (i) the Termination Date or (ii) the date of
the Change of Control or (b) the date the stock option(s) would otherwise
expire; and

(b)the Company's lapsing repurchase right with respect to shares of restricted
stock held by you shall lapse in full (subject to your making satisfactory
arrangements with the Company providing for the payment to the Company of all
required withholding taxes).


Notwithstanding anything to the contrary in this Agreement, the terms of any
option agreement or restricted stock agreement shall govern the acceleration, if
any, of vesting or lapsing of the Company's repurchase rights, as applicable,
except to the extent that the terms of this Agreement are more favorable to you.

3.Continued Insurance Coverage.    If COBRA coverage is elected by you, the
Company shall pay the cost of COBRA continuation premiums on your behalf to
continue standard medical, dental and life insurance coverage for you (or the
cash equivalent of same if you are ineligible for continued coverage) for a
maximum of 12 months after the Termination Date.

4.No Mitigation.    You shall not be required to mitigate the amount of the
Severance Payment or any other benefit provided under this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Agreement be reduced by any compensation earned by you as
the result of other employment, by retirement benefits, or be offset against any
amount claimed to be owed by you to the Company or otherwise (except for any
required withholding taxes); provided, that if the Company makes any other
severance payments to you under any other program or agreement, including any
payments under the Employment Agreement, such amounts shall be offset against
the payments the Company is obligated to make pursuant to this Agreement.



III.Miscellaneous.

1.Employee's Obligations.    Upon the termination of employment, you shall
promptly deliver to the Company all property of the Company and all material
documents, statistics, account records, programs and other similar tangible
items which may by in your possession or under your control and which relate in
a material way to the business or affairs of the Company or its subsidiaries,
and no copies of any such documents or any part thereof shall be retained by
you.

2.Entire Agreement.    This Agreement, the Employment Agreement, and the
"Employee Non-Disclosure, Non-Competition & Inventions Agreement" previously
executed by you covers the entire understanding of the parties as to the subject
matter hereof, superseding all prior understandings and agreements related
hereto. No modification or amendment of the terms and conditions of this
Agreement shall be effective unless in writing and signed by the parties or
their respective duly authorized agents.

3.Governing Law.    This Agreement shall be governed by the laws of The
Commonwealth of Massachusetts, as applied to contracts entered into and
performed entirely in Massachusetts by Massachusetts residents.

4

--------------------------------------------------------------------------------



4.Successors and Assigns.    This Agreement may be assigned by the Company upon
a sale, transfer or reorganization of the Company. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their
successors, permitted assigns, legal representatives and heirs.

Kindly indicate your acceptance of the forgoing by signing and dating this
Agreement as noted below, and returning one fully executed original to my
attention.

    Very truly yours,
 
 
Vertex Pharmaceuticals Incorporated
 
 
By:
 
          /s/  JOSHUA S. BOGER      

--------------------------------------------------------------------------------

Joshua S. Boger
President and Chief Executive Officer
ACCEPTED AND AGREED:
 
 
 
 
/s/  AMIT SACHDEV      

--------------------------------------------------------------------------------

Amit Sachdev
 
 
 
 

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.51

